         Case 1:19-cv-04074-VEC Document 120 Filed 09/18/20 Page 1 of 3


LEVI&KORSINSKY LLP
                                                                                        th
                                                                                1101 30 Street NW, Suite 115
                                                                                Washington, DC 20007
                                                                                T: 202-524-4290 x1
                                                                                F: (212) 363-7171


MEMO ENDORSED
                                                                                www.zlk.com

                                                                                Donald J. Enright
                                                                                denright@zlk.com
                                        September 16, 2020
                                                                              USDC SDNY
SUBMITTED VIA ECF                                                             DOCUMENT
                                                                              ELECTRONICALLY FILED
 The Honorable Valerie E. Caproni                                             DOC #:
 Thurgood Marshall United States Courthouse                                   DATE FILED: 09/18/2020
 40 Foley Square
 New York, NY 10007

       Re:     Grablis v. OneCoin Ltd. et. al., Case No. 1:19-cv-4074

Dear Judge Caproni:

       We write on behalf of Lead Plaintiff Donald Berdeaux and Plaintiff Christine Grablis
(together, “Plaintiffs”) in the above-captioned matter (the “Action”). Plaintiffs request clarification
from the Court regarding: (1) whether Plaintiffs have already received leave to file a Second
Amended Complaint based on this Court’s July 24, 2019 Order (the “July 2019 Order,” ECF No.
39), and if not, whether Plaintiffs must seek leave to file a Second Amended Complaint; and (2)
based upon the July 2019 Order, whether Plaintiffs must choose to file either a Second Amended
Complaint or file an opposition to the Defendants’ Motions to Dismiss (the “Motions to Dismiss,”
ECF Nos. 107-111).

       As background to Plaintiffs’ request for clarification, Plaintiffs note that, on July 24, 2019,
this Court entered an order stating:

       No later than August 2, 2019, Lead Plaintiff must file an Amended Complaint with
       a caption amended to reflect the Court’s selection of him as Lead Plaintiff, along
       with any further amendments which Lead Plaintiff may wish to make.

See July 2019 Order at ¶ 6. The July 2019 Order also stated:

       If Defendants move to dismiss the Amended Complaint, Lead Plaintiff must file
       either a Second Amended Complaint or an opposition to the motion(s) to dismiss,
       see FED. R. CIV. P. 15(a)(1)(B); Individual Practices in Civil Cases § 4(E)(i), no
       later than October 4, 2019.

See id. at ¶ 8 (emphases added).

        On August 2, 2019, pursuant to the July 2019 Order, Plaintiffs filed their First Amended
Complaint. [ECF No. 40]. However, before the remainder of the July 2019 Order could be
effectuated -- and before any Second Amended Complaint or opposition to any motion(s) to
         Case 1:19-cv-04074-VEC Document 120 Filed 09/18/20 Page 2 of 3

LEVI&KORSINSKY LLP
Page 2 of 2
September 16, 2020

dismiss the First Amended Complaint could be filed -- this Action was ordered stayed until all the
pertinent Defendants had been served. [ECF No. 46]. On May 1, 2020, after noting that service on
the pertinent Defendants had been completed, this Court ordered the stay in this Action lifted.
[ECF No. 102]. On May 8, 2020, pursuant to Court order, the Parties filed a proposed briefing
schedule regarding the Defendants’ anticipated Motions to Dismiss, setting Defendants’ deadline
to answer the First Amended Complaint or move to dismiss the pleading (June 25, 2020),
Plaintiffs’ deadline to file opposition papers to any motion(s) to dismiss the First Amended
Complaint (August 12, 2020), and Defendants’ deadline to file replies in further support of their
motion(s) to dismiss the First Amended Complaint (September 2, 2020). [ECF No. 103]. This
Court endorsed that briefing schedule the same day. [ECF No. 104].

        Pursuant to this briefing schedule, Defendants filed their Motions to Dismiss the Amended
Complaint on June 24, 2020. On July 22, 2020, Plaintiffs requested from the Court an extension
of time to respond to the Motions to Dismiss on the basis of their cooperation with then-Defendant
Konstantin Ignatov. [ECF No. 114]. 1 Plaintiffs did so noting the difficulties in coordinating
communications with an inmate and stating that, based on information learned from Ignatov’s
cooperation, Plaintiffs may seek to file a Second Amended Complaint. See ECF No. 114, at 1-2.
On July 27, 2020, this Court granted Plaintiffs’ letter motion and extended to September 23, 2020
the deadline for Plaintiffs to respond to the Motions to Dismiss. [ECF No. 116].

        Therefore, in light of the above relevant procedural history in this Action and the July 2019
Order, Plaintiffs seek clarification as to whether: (1) consistent with Paragraph 8 of the Court’s
July 2019 Order, Plaintiffs have leave to file a Second Amended Complaint by or before the due
date for response to the Motions to Dismiss (i.e., September 23, 2020), or must Plaintiffs file a
new motion for leave to amend their pleading to file a Second Amended Complaint; and (2)
Plaintiffs must to choose either to file a Second Amended Complaint or oppose the Motions to
Dismiss on September 23, 2020, or must Plaintiffs oppose the Motions to Dismiss while seeking
leave to amend their pleading as an alternative ground for relief?

       Plaintiffs thank the Court for its consideration in this matter and remain ready and available
to answer any additional questions the Court may have.

                                                      Respectfully submitted,
                                              .       /s/ Donald J. Enright

cc: All Counsel of Record (via CM/ECF)



1
  Then-Defendant Ignatov was voluntarily dismissed from this Action without prejudice on August
20, 2020 on the basis of cooperation with Plaintiffs. [ECF No. 118]. Since granting the extension,
and due to the issues involved with navigating call schedules with an inmate, Plaintiffs were able
to obtain their first interview with Ignatov on September 11, 2020, and their second interview on
September 16, 2020. These interviews have produced substantial useful information with which
to bolster Plaintiffs’ claims in a Second Amended Complaint.
     Case 1:19-cv-04074-VEC Document 120 Filed 09/18/20 Page 3 of 3




Not later than the September 23, 2020 deadline, Plaintiffs
may either file a Second Amended Complaint or oppose
Defendants' motions to dismiss; Plaintiffs may not do both.


SO ORDERED.


                               09/18/2020

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
